DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-16, 18-20, 22, and 24 are currently pending.  Claims 5, 17, 21, 23, and 25-38 are canceled.    
Claims 11-12 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Claims 1-4, 6-10, 13-16, 18-20 and 22 are examined on their merits in light of the elected species.


Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn



Claim Rejections - 35 USC §112
In light of the amendments to the claims the rejection of claims 13, 14, 15, 16 and 19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 1-4, 6-10, 13-16, 18-20, 22 and newly applied to claims 39-40 under 35 U.S.C. 103(a) as being unpatentable over Meyer et al. WO 2015/044390 (4/2/2015)(9/23/2019 IDS) in view of Shibuya et al. US 2015/0342854 (12/3/3015) is maintained.   
Meyer et al. (Meyer) discloses a cosmetic composition for the lightening of skin comprising 0.0001% to about 50% niacinamide and larixol and at least one of tyrosinase inhibitors, sun protection factors, antioxidants, anti-inflammatory agents and a desquamating agents. (See claims 1-2, [0036]-[0037]). 
The tyrosinate inhibitor is present in an amount of about 0.00001% to about 30%.  Tyrosinate inhibitors are taught to be effective skin lightening agents. (See [0036]).  The composition also comprises about 0.0001 to about 20% 4-alkyl substituted resorcinol. (See [0037]).  4-substituted resorcinol is called for in instant claim 1, and 0.0001% to about 20% overlaps with the from about 0.0001% to about 20.0% called for in instant claim 1.  0.0001% to about 20% also overlaps with the from about 0.01% to about 2.0% called for in instant claim 4 and the about 0.1% to about 0.2% called for in claim 6.  
The composition also comprises 0.0001% to about 10% hinokitiol. (See [0036]).  Hinokitiol is called for instant claim 1, and 0.0001% to about 10% overlaps with the about 0.0001% to about 50% called for in instant claim 1.  0.0001% to about 10% hinokitiol overlaps with the about 0.01% to about 5.0% called for in instant claim 7 and the about 0.1 to about 1.0% called for in instant claim 8.  0.0001% to about 50% niacinamide overlaps with the about 0.0001% to about 50.0% called for in instant claim 1.  0.0001% to about 50% niacinamide overlaps with the 0.1% to about 25.0% called for in instant claim 2 and the about 1% to about 5.0% called for in claim 3.  
This cosmetic composition reads on the claimed cosmetic composition for lightening of skin and reducing skin pigmentation in claim 1 comprising: 1) Niacinamide in an amount of about 0.0001% to about 50.0%, 2) 4-substituted resorcinol in an amount of about 0.0001% to about 20.0%, and 3} Hinokitiol (B- thujaplicin) in an amount of about 0.0001% to about 10%.  As mentioned above, there is overlap of the ranges of amounts of the same components, rendering them obvious.
Meyer also teaches the sunscreen of titanium dioxide is especially preferable. (See [0058]).  Titanium dioxide is called for in instant claim 13 and it is an inorganic photo-protective agent.  The titanium dioxide can be present in an amount of 0.1 to 30% which overlaps with the .10% to about 50.0% called for in instant claim 14 and the .50% to about 35.0% called for in instant claim 15. (See [0057]).  0.1 to 30% titanium dioxide also overlaps with the about 1% to about 25.0% called for in instant claim 39.  Titanium dioxide is taught to be a very effective and preferred sunscreen agent. 
 The composition may comprise ascorbic acid as called for in instant claim 16. (See [0037-0038]).  Ascorbic acid is taught to be an effective skin lightening agent. (See [0037-38].  The composition may comprise glycolic acid as called for in instant claim 20. (See [0071]).  Glycolic acid is a hydroxy acid as called for in instant claim 19. Meyer teaches that glycolic acid is an effective desquamating agent. (See [0072]).  
The composition may also comprise enzymes. (See [0077]).  The composition may also have an SPF of 15 which is at least 10 as called for in instant claim 18. (See [0178]).
The composition can comprise diclofenac which is an anti-inflammatory agent as called for in instant claim 16. (See [0065]).  Diclofenac is taught to be an effective anti-inflammatory agent. (See [0065]).  
While Meyer teaches enzymes, it does not expressly teach enzymes with proteolytic activity.  Meyer does not teach 4-n-butyl resorcinol or an extract of the trees of the family Cupressaceae.  These deficiencies are made up for with the teachings of Shibuya et al. and 
Shibuya et al. (Shibuya) teaches an external composition for skin that treats anti-aging, including blemishes and age spots. (See Abstract).  The composition can comprise ascorbic acid and 4-n-butyl resorcinol as a skin lightening agent. 4-n-butyl resorcinol is called for in instant claim 4.  Shibuya teaches 4-n-butyl resorcinol is an effective skin lightening agent.  
The composition can comprise extracts from parts of the trees of the family Cupressaceae as called for in instant claims 9 and 10. (See [0064]).  Shibuya teaches that these extracts have glycation-inhibitor action which is a skin turnover improving action and are desirable to have in a cosmetic composition because of this ability. (See [0061]).  The extracts from parts of the trees of the family Cupressaceae can be present in an amount of 0.01 to 1%. (See claim 9).  0.01 to 1% overlaps with the about 0.001 to about 5% in claim 9 and the about 0.01 to about 5% in claim 10. 
The composition may also comprise papain which is an enzyme that is effective for use in cosmetics and beneficial for the skin. (See [0117]).  Papain is a protease enzyme as called for instant claim 22, 18 and claim 40.
It would have been prima facie obvious for one of ordinary skill in the art making the Meyer composition to combine 0.00001% to about 30% tyrosinate inhibitor, about 0.0001 to about 20% 4-alkyl substituted resorcinol, 0.0001% to about 10% hinokitiol,  0.0001% to about 50% niacinamide, 0.1 to 30% titanium dioxide to have a very effective sunscreen agent, ascorbic acid to have an effective skin lightening agent, glycolic acid to have an effective desquamating agent and diclofenac to have an effective anti-inflammatory agent. 
It would have been prima facie obvious for one of ordinary skill in the art making the Meyer composition to add 4-n-butyl resorcinol to have another effective skin lightening agent, an extract from parts of the trees of the family Cupressaceae in order to have a glycation-inhibitor action a (skin turnover improving action) and papain to have which is an enzyme that is effective on and beneficial for the skin as taught by Shibuya. 
Claim 1 contains the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.




Response to Arguments
Applicants’ arguments of June 30, 2022 have been fully considered are found to be mostly unpersuasive.  
Applicants note the amendments to the claim and assert that this addresses the indefiniteness rejections and the Examiner agrees.  The rejections have been withdrawn above.    
Applicants assert that the primary reference Meyer requires the component laxoprol in its cosmetic composition. Specifically, Meyer states that laxoprol shows a pronounced skin and hair melanogenesis inhibiting activity and a skin lightening action.  Meyer also expressly pronounces to the public the object of its invention is a cosmetic composition comprising laxoprol.  One skilled in the art would not be have been reasonably motivated to modify the primary reference Meyer with any secondary reference, such as for example Shibuya, to remove its essential constituent laxoprol.  Doing so would render Meyer unsatisfactory for its intended purpose or change its principle operation as a reference.  Because amended claim 1’s cosmetic composition consists essentially of constituents  not requiring laxoprol, the prima facie obviousness rejection cannot stand.  

With the exception of the indefiniteness rejection, Applicants’ arguments are not found to be persuasive.  As explained in the rejection above claim 1 contains the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
Applicants have not provided a clear indication what the basic and novel characteristics of the invention actually are.  Therefore, claim 1 has been interpreted using the transitional phrase comprising.  With this interpretation the presence of laxoprol in the prior art of Meyer means that the prior art of Meyer still reads on the instant claim.  Interpreting using the transitional word comprising means that the recited elements must be present but other elements can be present as well in the prior art and the prior art still reads on the claim.  



Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616